DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO’623 (WO 2018/104623) in view of JP’102 (JP 2012-255102).
US 2019/0322142 is an English language equivalent to WO’623 and relied as a English translation to WO’623.

Regarding claims 5-9, FIG. 7 of WO’623 teaches a pneumatic tire comprising a RFID 2 (an electronic component) provided at a position outside of a carcass in a tire axial direction, overlapping a turn-up portion 38 of the carcass, and at a position outside of the turn-up portion in the tire axial direction.  Claim 5 does not require the electronic device being directly adjacent to the turn-up portion of the carcass.
WO’623 is silent to E*(150°C) and E*(100°C) for a rubber member having a largest E* (100°C) at 100°C, among the rubber members for the tire located outward in the tire axial direction than the position where the electronic component is provided.  In FIG. 7 of WO’623, the only rubber member axially outside the electronic device is the sidewall rubber 48.
As to the claimed ratio of: E*(150°C)/E*(100°C), the instant application obtains the claimed E*(150°C)/E*(100°C) values due to the presence of a heat resistance improving agent that is acrylates and methacrylate having two or more ester groups bonded to carbon atoms; further, TABLE 2 and TABLE 3 of the instant application discloses rubber compositions that satisfies the claimed ratio.
JP’102 teaches a rubber composition for tires obtained by mixing 0.3-10 parts by weight of methacrylate and 3-5 parts of weight of silica with 100 parts weight of diene-based rubber containing natural rubber for the benefits of excellent fatigue resistance, strength, abrasion resistance, durability and hardness, and suppress reversion during high-temperature vulcanization (abstract).  Pages 4-5 of the machine translation of JP’102 discloses acrylate and methacrylate formulas.  The disclosed formulas corresponds substantially close to the suitable examples disclosed by the instant application.  For example: acrylate 4 of page 9 of the machine translation discloses: Trimethylolpropane triacrylate which is among the list of suitable heat resistance agents disclosed by the instant application [0039] of the original specification dated 02/27/2020.  Another example: acrylate 5 of the page 9 of the machine translation discloses dipentaerythritol hexaacrylate which is among the list of suitable heat resistance agents disclosed by the instant application.  Page 4 of the machine translation states blending a methacrylate suppresses reversion when vulcanized at high temperature and improves fatigue resistance; particularly, the modulus of the rubber composition can be maintained even in high temperature.  JP’102 teaches its rubber composition may be used in a sidewall portion of the tire to provide tire durability, fatigue resistance, and wear resistance (page 7-8 of the machine translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’623 with the claimed E*(150°C)/E*(100°C) ranges for a rubber member having the largest E*(100°C ) among the rubber members of the tire which are located outward in the tire axial direction of the RFID satisfying the following relationships:
E*(150°C)/E*(100°C) ≥ 0.9 (claim 5), 
E*(150°C)/E*(100°C) ≥ 1.0 (claim 6), 
E*(150°C)/E*(100°C) ≥ 1.3 (claim 7), 
E*(150°C)/E*(100°C) ≤ 1.5 (claim 8), 
E*(150°C)/E*(100°C) ≤ 1.4 (claim 9), 
since the only rubber member axially outside the electronic device/RFID in FIG. 7 of WO’623 is the sidewall and there is a reasonable basis to conclude or a reasonable expectation that the rubber composition of JP’102 would exhibit the claimed E*(150°C)/E*(100°C) ranges because JP’102 teaches a rubber composition that is the same or substantially the same as the rubber composition of the instant application.  "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." (MPEP 2112.01).
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’623 with the electronic device embedded at a position of 20 to 80% from the bottom of bead core with respect to the distance from the position of maximum tire width to the bottom of bead core in the equatorial direction since FIG. 7 of WO’623 locates the RFID at the interface between the sidewall 48 and chafer 42 and FIG. 1 of WO’623 illustrates the interface between the sidewall 48 and chafer 42 consistent with the claimed invention.  See annotated FIG. 1 of WO’623 directly below.  

    PNG
    media_image1.png
    762
    932
    media_image1.png
    Greyscale

Regarding claim 11, WO’623 teaches an RFID [0008].
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action.
Prior Art of Interest
US 2016/0303921
US 2021/0016612
JP 2006-188143
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        11/17/2022